DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an application filed on 03/15/2021.
Claims 1-11 are currently pending.    

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2017/0094121, hereinafter Mizuno) in view of Morita (US 2011/0102841).

	Regarding claim 1, Mizuno teaches: An image processing apparatus (fig. 1, MFP 101), comprising: 
at least one processor and at least a memory coupled to the at least one processor and having instructions stored thereon, and when executed by the at least one processor (fig. 1, CPU 111, [0063], The CPU 111 performs various kinds of control such as reading control and print control by reading a control program stored in a read-only memory (ROM) 112 or a storage 114.), acting as:  
a registration unit configured to register a message content screen to be displayed on a display unit of the image processing apparatus ([0096], A user can pre-register the personal setting information to be used when the user uses the MFP 101 and [0121]The printed sheet count management function is a function of setting a maximum number of sheets printable in a certain time period (for example, one month) for each user, and recording the number of printed sheets for each user to display the number of printed sheets on the operation unit 116 (FIG. 7A)).



	However, Morita teaches: a display control unit configured to display the message content screen registered by the registration unit in a case where a content set on a setting screen is cleared and the setting screen is automatically returned to an initial screen in response to not receiving a user operation for a predetermined time (fig. 12, step S1510, predetermined time passed? Yes, then it process to S2000, read display information S1540 then display screen saver using display screen saver using display information S1540, [0113-0116]. Also, see abstract).


The motivation for the combination is that Mizuno and Morita are in the same field of endeavor, namely displaying of notification messages to the user. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizuno to include a display control unit configured to display the message content screen registered by the registration unit in a case where a content set on a setting screen is cleared and the setting screen is automatically returned to an initial screen in response to not receiving a user operation for a predetermined time as taught by Morita. The motivation/suggestion would have been to further enhance/improve the image processing apparatus since doing so would allow for displaying useful 


	Regarding claim 2, Mizuno and Morita teach: The image processing apparatus according to claim 1, wherein the registration unit registers a path of a file for displaying the message content screen (Mizuno,[0096], Further, the administrator of the MFP 101 can register and change the device setting information, the personal setting information, and the group setting information via a management screen of the MFP 101. The device setting information is setting information common in the MFP 101, so only a single piece of setting information is registered as the device setting information. See fig. 19A-19D). 

Regarding claim 3, Mizuno and Morita teach: The image processing apparatus according to claim 1, wherein the message content is a web content (Mizuno, [0126], Further, a home screen provided by the web application executed via the web browser can be also set as the initial screen. Further, in the present exemplary embodiment, the MFP 101 is configured in such a manner that, when the administrator or a user sets the initial screen into the device setting information or the personal setting information, for example, the MFP 101 displays a list of items settable as the initial screen as a drop-down list or the like so that one screen is selected therefrom. However, the MFP 101 may be configured in another manner). 

Regarding claim 4, Mizuno and Morita teach: The image processing apparatus according to claim 1, wherein the initial screen is settable by a user (Mizuno, [0096, 0126], Further, the administrator of the MFP 101 can register and change the device setting information, the personal setting information, and 

Regarding claim 5, Mizuno and Morita teach: The image processing apparatus according to claim 1, wherein the initial screen is the setting screen after the set content is cleared (Mizuno, [0096, 0126], Further, a home screen corresponding to the function provided by the above-described new application software installed in the main body of the apparatus and provided to the users can be set as the initial screen. Further, a home screen provided by the web application executed via the web browser can be also set as the initial screen.).
 
Regarding claim 6, Mizuno and Morita teach: The image processing apparatus according to claim 1, wherein the initial screen is a menu screen on which a function button for executing a function is displayed (Mizuno, [0096, 0126, 0205], See figs. 20A-20C).

Regarding claim 9, Mizuno and Morita teach: The image processing apparatus according to claim 1, wherein the display control unit is configured to display the message content screen registered by the registration unit in response to execution of processing to clear the content set on the setting screen and automatically returning the setting screen to the initial screen in response to not receiving the user operation for the predetermined time (Morita, fig. 12, step S1510, predetermined time passed? Yes, then it process to S2000, read display information S1540 then display screen saver using display screen saver using display information S1540, [0113-0116]. Also, see abstract).	

Claims 10 and 11 are rejected for reasons similar to claim 1 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675